



HERMAN MILLER, INC. 2011 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


This certifies that Herman Miller, Inc. (the "Company") has on August 22, 2018
(the "Award Date"), granted to Andrea Owen (the "Participant") an award (the
"Award") of 16,383 restricted stock units (the "Restricted Stock
Units") pursuant to and under the Herman Miller, Inc. 2011 Long-Term Incentive
Plan (the "Plan") and subject to the terms set forth in this agreement (the
"Award Agreement"). A copy of the Plan Prospectus has been delivered to
Participant, and a copy of the Plan is available from the Company. The Plan is
incorporated into this Award Agreement by reference, and in the event of any
conflict between the terms of the Plan and this Award Agreement, the terms of
the Plan shall govern; provided, however, that definitions under this Award
Agreement shall govern. Any capitalized terms not defined herein shall have the
meaning set forth in the Plan.


1.    Rights of the Participant with Respect to the Restricted Stock Units.


(a)    No Shareholder Rights. The Restricted Stock Units granted pursuant to
this Award are not shares of Common Stock, are the contingent right to receive
shares of Common Stock and do not and shall not entitle Participant to any
rights of a shareholder of Common Stock. The rights of Participant with respect
to the Restricted Stock Units shall remain forfeitable at all times prior to the
date on which such rights become vested in accordance with Section 2, 3 or 4.


(b)    Additional Restricted Stock Units. As long as Participant holds
Restricted Stock Units granted pursuant to this Award, the Company shall credit
to Participant, as of each date that the Company pays a Dividend (as defined
below) in cash to holders of Common Stock (the "Dividend Payment Date"), an
additional number of Restricted Stock Units ("Additional Restricted Stock
Units") equal to:


(i)    The total number of Restricted Stock Units and Additional Restricted
Stock Units credited to Participant under this Award as of the close of business
on the record date for such Dividend, multiplied by


(ii)    The dollar amount of the Dividend paid per share of Common Stock by the
Company on such Dividend Payment Date, divided by


(iii)    The Fair Market Value of a share of Common Stock on such Dividend
Payment Date.


The term "Dividend" shall include all dividends, whether normal or special, and
whether payable in cash, Common Stock, or other property.


The calculation of Additional Restricted Stock Units shall be carried to four
(4) decimal places, and any fractional Restricted Stock Unit resulting from such
calculation shall be included in the Participant's Additional Restricted Stock
Units. A report showing the number of Additional Restricted Stock Units so
credited shall be made available to Participant periodically, as determined by
the Company. The Additional Restricted Stock Units so credited shall vest and be
subject to the same terms and conditions as the Restricted Stock Units to which
such Additional Restricted Stock Units relate, and the Additional Restricted
Stock Units shall be forfeited in the event that the Restricted Stock Units with
respect to which such Additional Restricted Stock Units were credited are
forfeited.


(c)    Conversion of Restricted Stock Units; Issuance of Common Stock. No shares
of Common Stock shall be issued to Participant prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 2, 3 or 4. Neither this
Section 1(c) nor any action taken pursuant to or in accordance with this
Section 1(c) shall be construed to create a trust of any kind. After any
Restricted Stock Units vest pursuant to Section 2, 3 or 4, all restrictions with
respect to the distribution of the Restricted Stock Units have lapsed, and any
tax withholding obligations related to such Restricted Stock Units have been
satisfied pursuant to Section 8, the Company shall, within sixty (60) days,
cause to be issued to the Participant or the Participant's legal
representatives, beneficiaries or heirs, as the case may be, a stock certificate
or book entry representing the number of shares of Common Stock in payment of
such vested whole Restricted Stock Units and Additional Restricted Stock Units,
unless a valid deferral has been made pursuant to Section 7, in which case such
distribution shall be made within sixty (60) days after the date to which
distribution has been deferred.


2.    Vesting. Subject to the terms and conditions of this Award, the Restricted
Stock Units shall vest on the third (3rd) anniversary of the Award Date if
Participant remains continuously employed by the Company or a Subsidiary. For
purposes of this Award, a Participant who begins a leave of absence from the
Company or a Subsidiary after the Award Date and who returns to employment with
the Company or a Subsidiary prior to the third (3rd) anniversary of the Award
Date or prior to any other event causing early vesting under Sections 3 or 4
following the leave of absence shall be considered to be continuously employed
during the leave of absence.


3.    Forfeiture or Early Vesting Upon Termination of Employment.





--------------------------------------------------------------------------------







(a)    Termination of Employment Generally. Except as provided in Sections 3(b),
3(c), 3(d), and 3(e), if, prior to vesting of the Restricted Stock Units
pursuant to Section 2 or 4, Participant ceases to be an employee of the Company
or a Subsidiary, then Participant's rights to all of the unvested Restricted
Stock Units shall be immediately and irrevocably forfeited, including the right
to receive Additional Restricted Stock Units issued in respect of unvested
Restricted Stock Units.


(b)    Death. If Participant dies while employed by the Company or a Subsidiary
and has complied with Section 2 prior to the time that his Restricted Stock
Units become vested, then all of his or her unvested Restricted Stock Units
shall become immediately vested as of the date of death. No transfer by will or
the applicable laws of descent and distribution of any Restricted Stock Units
that vest by reason of Participant's death shall be effective to bind the
Company unless the Committee shall have been furnished with written notice of
such transfer and a copy of the will or such other evidence as the Committee may
deem necessary to establish the validity of the transfer.


(c)    Disability. If Participant's employment by the Company or Subsidiary is
terminated due to Participant's Disability and the Participant has complied with
Section 2 at all times prior to such termination, then all of his or her
unvested Restricted Stock Units shall become immediately vested as of the date
of such termination.


(d)    Retirement.


(i)    Except as provided in 3(d)(ii) below, if Participant's employment by the
Company or Subsidiary is terminated by reason of Participant's Retirement (as
defined below) during the first 12 months after the Award Date and prior to the
time that his Restricted Stock Units have otherwise become vested, then a
portion of his or her unvested Restricted Stock Units shall become immediately
vested as of the date the Participant Retires. The portion of the Restricted
Stock Units that shall vest upon the date of the Participant’s Retirement will
be determined by multiplying the sum of Participant's Restricted Stock Units
granted under this Award and any related Additional Restricted Stock Units by a
fraction, the numerator of which is the number of full calendar months,
beginning on the Award Date and ending on the date the Participant Retires
during which the Participant was employed by the Company, and the denominator of
which is 12. If Participant terminates his or her employment by reason of
Retirement after the initial 12 month period, all of his or her Restricted Stock
Units will be fully vested. “Retires” or “Retirement” means for purposes of this
Award Agreement the Participant’s resignation on or after attaining (A) age 55
and 5 or more years of service, or (B) 30 or more years of service. For clarity,
a Company-initiated termination of the employment of the Participant shall not
be considered a “Retirement”. Subject to Participant's compliance with the
covenants set forth in Section 9 below and to applicable policies of the
Company, the Restricted Stock Units shall, to the extent the right to receive
shares has vested in accordance with the preceding sentences, be sellable any
time.


(ii)Notwithstanding (i), if the Participant is a "Key Employee" (as defined
below), such pro rata portion of Participant's Restricted Stock Units shall
become vested as provided above, but the conversion to Common Stock and the
distribution of Common Stock to the Participant shall not occur until the
earlier of:


(A)    The date which is six (6) months after the date of the Participant's
Retirement, or


(B)    The date of Participant's death.


(iii)     For purposes of Section 3, a "Key Employee" is a Participant who, at
any time during the year in which his or her employment with the Company
terminated, was:


(A)    An officer of the Company whose compensation from the Company for the
year was more than $175,000, as adjusted pursuant to Code Section 416(i)(1)(A);


(B)    A more than 5% owner of the Company; or


(C)    A more than 1% owner of the Company with annual compensation from the
Company of more than $150,000. For purposes of this Section 3, the term "owner"
will include ownership attributed to the Participant under the rules of Code
Section 318; provided, however, that the rules of Code Section 414(b), (c), and
(m) do not apply for purposes of determining ownership of the Company.


(e)    Termination of Employment without Cause or with Good Reason.


(i)    Except as provided in Section 3(e)(ii) below, if the Company or a
Subsidiary terminates the Participant's employment without "Cause" or if the
Participant terminates with “Good Reason” (as defined below) prior to the time
that





--------------------------------------------------------------------------------





Participant's Restricted Stock Units become vested, then a portion of his or her
unvested Restricted Stock Units shall become immediately vested as of the date
the Company or a Subsidiary terminates the Participant's employment without
Cause or the Participant terminates with Good Reason. The portion of Restricted
Stock Units that shall vest upon the Company's or a Subsidiary's termination of
the Participant's employment without Cause or the Participant’s termination with
Good Reason is determined by multiplying the sum of Participant's Restricted
Stock Units granted under this Award and related Additional Restricted Stock
Units by a fraction, the numerator of which is the number of full calendar
months, beginning on the Award Date and ending on the date of the Participant's
date of termination, that Participant was employed by the Company or a
Subsidiary, and the denominator of which is 36.


For purposes of this Award, “Good Reason” shall mean, without the Participant's
express written consent, the occurrence of any of the following events, and the
failure of the Company (or any successor corporation) to cure such event or
condition within thirty (30) days after receipt of written notice from the
Participant specifying the events or conditions in reasonable detail, provided
that the Participant serves notice of such event and intended termination within
ninety (90) days of her knowledge of its occurrence and the Participant
terminates her employment within thirty (30) days following the expiration of
the applicable cure period:


(A)    a material diminution in the Participant’s duties, responsibilities,
authorities, or reporting lines (other than a temporary change resulting from
the Participant’s inability to perform her duties as a result of her
disability);
(B)    a material reduction by the Company of the Participant’s annual base
salary or annual or long-term cash incentive compensation opportunities;
(C)    any requirement of the Company that the Participant be based at any
office location that is more than fifty (50) miles farther from Participant’s
primary work location in Holland, Michigan but only if it results in a longer
commute for the Participant from the Participant’s residence at such time,
except for reasonable required travel on behalf of the Company (or any successor
corporation); or
(D)    a material breach by the Company (or any successor corporation) of its
obligations to the Participant under this Award Agreement or under any other
material agreement or arrangement between the Company (or any successor
corporation) and the Participant.


(ii)    Notwithstanding the foregoing, if the Participant is a "Key Employee,”
such pro rata portion of Participant's Restricted Stock Units shall become
vested as provided above, but the conversion to Common Stock and the
distribution of Common Stock to the Participant shall not occur until the
earlier of:


(A)    The date which is six (6) months after the date the Company terminates
the Participant's employment without Cause or the Participant terminates with
Good Reason, or


(B)    The date of Participant's death.


(iii)    Subject to Participant's compliance with the covenants set forth in
Section 9 below and to applicable policies of the Company, the Restricted Stock
Units shall, to the extent the right to receive shares has vested in accordance
with this Section 3(e), be sellable any time.


4.     Change in Control. Notwithstanding any term to the contrary in this
Agreement or the Plan, if within two (2) years after a Change in Control the
Participant's employment (a) is terminated without Cause, (b) terminates with
Good Reason or (c) terminates under circumstances that entitle the Participant
to accelerated vesting under any individual employment agreement between the
Participant and the Company, a Subsidiary, or any successor thereof, then this
Award (or its replacement) shall become fully vested upon the date of such
termination of employment. Notwithstanding the foregoing, if upon the occurrence
of a Change in Control this Award is not assumed or continued, then this Award
shall be treated in accordance with Section 14.3(a) of the Plan.


5.    Restriction on Transfer. Any rights under this Award may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of by
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported sale, assignment, transfer, pledge, hypothecation or
other disposition will be void and unenforceable against the Company.


6.    Adjustments to Restricted Stock Units for Certain Corporate Transactions.







--------------------------------------------------------------------------------





(a)    The Committee will make an appropriate and proportionate adjustment to
the number of Restricted Stock Units granted under this Award, if (i) the
outstanding shares of Common Stock are increased or decreased, as a result of
merger, consolidation, sale of all or substantially all of the assets of
Company, reclassification, stock dividend, stock split, reverse stock split,
with respect to such shares of Common Stock or other securities, or
(ii) additional shares or new or different shares for other securities are
distributed with respect to such shares of Common Stock or other securities or
exchanged for a different number or kind of shares or other securities to
merger, consolidation, sale of all or substantially all of the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with respect to such
shares of Common Stock or other securities.


(b)    The Committee may make an appropriate and proportionate adjustment in the
number of Restricted Stock Units granted under this Award if the outstanding
shares of Common Stock are increased or decreased as a result of a
recapitalization or reorganization not included within Section 6(a) above.


7.    Deferral of Distribution. A Participant may elect to defer the conversion
of Restricted Stock Units granted under this Award and related Additional
Restricted Stock Units into Common Stock and the issuance of such Common Stock
with respect thereto to a time later than that provided under Section 1(c). The
Participant must file such election with the Committee at least 12 months prior
to the date provided under Section 1(c) that such Restricted Stock Units are
scheduled to be converted into Common Stock and issued to the Participant. The
Participant must specify in the election the date on which the Restricted Stock
Units granted under this Award and the related Additional Restricted Stock Units
will be converted to Common Stock and issued to Participant. The date elected
must be at least five (5) years later than the date on which the Restricted
Stock Units would have been converted to Common Stock and issued to the
Participant under Section 1(c).    
  
8.    Tax Withholding.


(a)    In order to comply with all applicable federal, state, and local tax
withholding laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, and local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.


(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Participant may elect to satisfy
Participant's federal, state, and local tax obligations arising from the receipt
of, the lapse of restrictions relating to, or any other event relating to, the
Restricted Stock Units, by any of the following means or by a combination of
such means set forth below. If the Participant fails to notify the Company of
his or her election prior to the date that the amount of tax to be withheld is
determined (the “Tax Date”), then the Company shall withhold shares of Common
Stock as described in Section 8(b)(ii) below.


(i)    Tendering a payment to the Company in the form of cash, check (bank
check, certified check or personal check) or money order payable to the Company;


(ii)    Authorizing the Company to withhold from the shares of Common Stock
otherwise issuable to the Participant a number of shares having a Fair Market
Value as of the Tax Date up to the amount of the Company's withholding tax
obligation; or


(iii)    Delivering to the Company unencumbered shares of Common Stock already
owned by Participant having a Fair Market Value, as of the Tax Date, up to the
amount of the withholding tax obligation. Any shares of Common Stock already
owned by Participant referred to in this Section 8(b)(iii) must have been owned
by Participant for no less than six (6) months prior to the date delivered to
the Company.


9.    Participant Covenants. In consideration of the grant of this Award by the
Company, Participant agrees to the following:


(a)    Confidentiality. In the course of Participant's employment with the
Company, Participant may be making use of, acquiring, or adding to the Company's
confidential information, trade secrets, and Protected Information; accordingly,
Participant agrees and promises:


(i)    to protect and maintain the confidentiality of Protected Information
while employed by the Company;


(ii)    to return (and not retain) any and all materials reflecting Protected
Information that Participant may possess (including all Company-owned equipment)
immediately upon end of employment or upon demand by the Company; and


(iii)    not to use or disclose, except as necessary for the performance of
Participant's services on behalf of the Company or as required by law or legal
process, any Protected Information where such use or disclosure would be





--------------------------------------------------------------------------------





detrimental to the interests of the Company. This promise applies only for so
long as such Protected Information remains confidential and not generally known
to the Company's competitors, or 18 months following the end of Participant's
employment with the Company, whichever occurs first.


(b)    Restrictive Covenants. Participant understands and agrees that the
Company has legitimate interests in protecting its goodwill, its relationships
with customers and business partners, and in maintaining its confidential
information, trade secrets and Protected Information, and hereby agrees that the
following restrictions are appropriate to meet such goals.
 
(i)    Non-Solicitation. Participant acknowledges that the relationships and
goodwill that Participant develops with Company Customers as a result of
Participant's employment belong to the Company. Participant therefore agrees
that while employed by the Company and for a period of 18 months after
Participant's employment with the Company ends, for whatever reason, Participant
will not, and will not assist anyone else to, (1) solicit or encourage any
Company Customer to terminate or diminish its relationship with the Company
relating to Competitive Services or Products; or (2) seek to persuade any
Company Customer to conduct with anyone other than the Company any business or
activity relating to Competitive Services or Products that such Company Customer
conducts or could conduct with the Company provided that general, non-targeted
advertising shall not be a violation of this subsection.


(ii)    Non-Competition. Participant agrees that while employed by the Company
and for a period of 18 months after Participant's employment with the Company
ends for any reason, Participant will not, for himself or herself, or on behalf
of any other person or entity, directly or indirectly, provide services to a
Direct Competitor in a role where Participant's knowledge of Protected
Information is likely to affect Participant's decisions or actions for the
Direct Competitor to the detriment of the Company.


(c)    Definitions. For purposes of this Section 9, the following terms shall be
defined as follows:


(i)    Protected Information. "Protected Information" means Company information
not generally known to, and not readily ascertainable through proper means by,
the Company's competitors on matters such as customer information, partner
information, and the relative skills and experience of the Company's other
Participants or agents; nonpublic information; strategic plans; business
methods; investment strategies and plans; intellectual property; sales and
marketing plans; Company (not individual) know-how; trade secrets; and other
information of a technical or economic nature relating to the Company's
business.


Protected Information does not include information that (i) was in the public
domain, (ii) was independently developed or acquired by Participant, (iii) was
approved by the Company for use and disclosure by Participant without
restriction, or (iv) is the type of information which might form the basis for
protected concerted activity under the National Labor Relations Act (for
example, Participant pay or Participant terms and conditions of employment).


(ii)    Company Customer. "Company Customer" is limited to those customers or
partners who did business with the Company within the most recent 18 months of
Participant's employment (or during the period of Participant's employment, if
Participant was employed for less than 18 months) and with whom Participant
personally dealt on behalf of the Company in the 12 months immediately preceding
the last day of Participant's employment and Participant had business contact or
responsibility with such Company Customer as a result of his or her employment
with the Company. "Company Customer" shall not, however, include any individual
who purchased a Competitive Product from the Company by direct purchase from one
of its retail establishments or via on-line over the Internet, unless such
purchase was of such quantity that the purchase price exceeded $15,000.
 
(iii)    Competitive Services. "Competitive Services" means services of the type
that the Company provided or offered to its customers or partners at any time
during the 12 months immediately preceding the last day of Participant's
employment with the Company (or at any time during Participant's employment if
Participant was employed for less than 12 months), and for which Participant was
involved in providing or managing the provision of such services.


(iv)    Competitive Products. "Competitive Products" means products that serve
the same function as, or that could be used to replace, products the Company
provided to, offered to, or was in the process of developing for a present,
former, or future possible customer/partner at any time during the twelve (12)
months immediately preceding the last day of Participant's employment (or at any
time during Participant's employment if Participant was employed for less than
12 months), with which Participant had direct responsibility for the sale or
development of such products or managing those persons responsible for the sale
or development of such products.







--------------------------------------------------------------------------------





(v)    Direct Competitor. “Direct Competitor” means a person, business or
company that is listed as one of the 28 direct competitors on Exhibit G of the
Participant’s offer letter from the Company dated August 3, 2018, or any revised
list of direct competitors established by the Company in compliance with the
terms of the Participant’s offer letter.


(d)    Non-disparagement. Participant agrees that, while employed with the
Company and for a period of five (5) years thereafter, Participant will not,
directly or indirectly, individually or in concert with others, engage in any
conduct or make any statement calculated or likely to have the effect of
undermining, disparaging or otherwise reflecting poorly upon the Company, any
member of its Board of Directors or any executive officer of the Company (the
“Protected Persons”) or the Company’s business. The Company agrees that, while
the Participant is employed by the Company and for a period of five (5) years
thereafter, the Protected Persons will not engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging,
or otherwise reflecting poorly upon the Participant. However, the following
conduct of the Participant and the Protected Persons shall not be considered a
violation of this subsection: (i) comments or statements made or actions taken
in the good faith performance of the individual’s duties to the Company while
employed by the Company; (ii) truthful testimony given in response to a lawful
subpoena or similar court or government order; (iii) statements made to rebut
false or misleading statements by others; or (iv) statements made in furtherance
of legitimate competition (i.e., statements made by the Participant that fairly
and truthfully compare the Company’s products with a competitor’s product who
employs the Participant).


(e)    Exception. Nothing in this Award Agreement is intended to prevent the
Participant from making disclosures of Protected Information if required by
applicable law, regulation, or legal process, provided that the Participant
provide the Company with prior notice of the contemplated disclosure and
reasonably cooperate with the Company, at its expense, in seeking a protective
order or other appropriate protection of such information. In addition, nothing
in this Award Agreement is intended interfere with the whistleblower provisions
of any United States federal, state or local law or regulation, including but
not limited to Rule 21F-17 of the Securities Exchange Act of 1934 or § 1833(b)
of the Defend Trade Secrets Act of 2016. Accordingly, notwithstanding anything
to the contrary therein, nothing in this Award Agreement prohibits, restricts or
prevents the Participant from reporting possible violations of United States
federal, state or local law or regulation to any United States federal, state or
local governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or to an attorney, or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation, or
from disclosing trade secrets and other Protected Information in the course of
such reporting; provided, however, that the Participant use the Participant’s
reasonable best efforts to (i) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity and (ii) request that such agency or entity treat such information as
confidential. The Participant does not need the prior authorization from the
Company to make any such whistleblower reports or disclosures and is not
required to notify the Company that the Participant has made such reports or
disclosures.


10.    Miscellaneous.


(a)    Neither this Award Agreement nor the Plan confers on Participant any
right with respect to the continuance of employment by the Company or any
Subsidiary, nor will there be a limitation in any way on the right of the
Company or any Subsidiary by which Participant is employed to terminate his or
her employment at any time.


(b)    In the event of a restatement of the Company's consolidated financial
statements for any interim or annual period ("Restatement"), the Committee may
determine that the Award exceeds the amount that would have been awarded or
received had the Restatement been known at the time of the Award Date or at the
time of conversion of the Restricted Stock Units to shares of Common Stock. In
the event that the Committee makes such a determination, the Company shall have
the right: (i) in the instance of a Participant whose misconduct or violation of
a Company policy causes such Restatement, or; (ii) in the instance where a
Participant is an officer subject to Section 16 of the Securities and Exchange
Act of 1934, and without regard to whether Participant caused the Restatement,
to (A) forfeit this Award, and/or (B) to require repayment or return of any
benefit derived from this Award. Both the cause and the amount of adjustment
and/or repayment shall be determined by the Committee in its sole discretion,
and its decision shall be final and binding upon the Participant.


(c)    An original record of this Award Agreement and all the terms hereof,
executed by the Company and accepted and acknowledged by the Participant, is
held on file by the Company. This Award Agreement and the Participant's
acknowledgment may be made in paper or in electronic format as specified by the
Company. To the extent there is any conflict between the terms contained in this
Award and the terms contained in the original held by the Company, the terms of
the original held by the Company shall control.


11.    Section 409A Compliance. To the extent applicable, it is intended that
this Award Agreement be exempt from or comply with the provisions of
Section 409A of the Internal Revenue Code ("Section 409A"). This Award Agreement
will be administered and interpreted in a manner consistent with this intent,
and any provision that would cause the Award Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A). If
any payments under this Award Agreement constitute nonqualified deferred
compensation subject to the requirements of Section 409A and are





--------------------------------------------------------------------------------





payable upon a termination of the Participant's employment, then (a) all such
payments shall be made only upon a "separation from service" within the meaning
of Section 409A, (b) for purposes of determining the timing of such payments,
Participant's termination shall not be considered to occur until he or she has
incurred such a separation from service and (c) to the extent required for
compliance with Section 409A if Participant is a “specified employee” within the
meaning of Section 409A, payments will be delayed by six months.


12.    Section 280G. Notwithstanding anything contained in this Award Agreement
to the contrary, to the extent that any of the payments and benefits provided
for under this Award Agreement, together with any payments or benefits under any
other agreement or arrangement between the Company or any of its affiliates and
the Participant (collectively, the “Payments”) would constitute a “parachute
payment” within the meaning of Section 280G of the Code, the amount of such
Payments shall be reduced (to the extent any reduction is necessary) to the
amount that would result in no portion of the Payments being subject to the
excise tax imposed pursuant to Section 4999 of the Code if and only if such
reduction would provide the Participant with an after-tax amount greater than if
there was no reduction. Any reduction shall be done in a manner that maximizes
the amount to be retained by the Participant, provided that to the extent any
order is required to be set forth herein, then such reduction shall be applied
in the following order: (a) payments that are payable in cash that are valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced
(if necessary, to zero), with amounts that are payable last reduced first; (b)
payments due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a) will be reduced next (if necessary, to
zero), with amounts that are payable or deliverable last reduced first; (c)
payments that are payable in cash that are valued at less than full value under
Treasury Regulation Section 1.280G- 1, Q&A 24 will be reduced next (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); (d) payments due
in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 will be reduced next (if necessary, to
zero), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); and (e) all other non-cash
benefits will be next reduced pro-rata.




[Signatures appear on the following page]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Award Agreement effective as
of the Award Date.


Herman Miller, Inc.
 
 
By: /s/ Jeffrey M. Stutz
 
Jeffrey M. Stutz
 
Chief Financial Officer





ACCEPTANCE AND ACKNOWLEDGEMENT


Via electronic ACCEPT, I accept the Award Agreement described herein and in the
Plan, acknowledge receipt of a copy of this Award Agreement and the Plan
Prospectus, and acknowledge that I have read them carefully and that I fully
understand their contents.





